Title: From George Washington to Anne-César, chevalier de La Luzerne, 11 November 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Head Quarters 11th Novemr 1782
                  
                  I do myself the honor to inclose your Excellency a letter from the Marquis de Vaudreuil, in which, I make no doubt but he informs you that the first division of the British Fleet, which lately left New York, had been seen off St Georges Bank and Cape Sable.
                  I have received no late or material information from New York.  I have the honor to be with perfect Respect & Esteem yr Excellency’s Most obt Servt
                  
                     Go: Washington
                     
                  
               